Case:12-13815-TBM Doc#:713-1 Filed:07/29/21            Entered:07/29/21 18:34:24 Page1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                     )
                                            )
 UNITED WESTERN BANCORP, INC.,              )       Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                            )       Chapter 7
                                            )
                              Debtor.       )


     ORDER GRANTING APPLICATION TO EMPLOY DENNIS D. RUSSELL, CPA,
               AS TAX SPECIAL ADVISOR TO THE TRUSTEE
                                                    __________________

         THE COURT, having examined the Application to Employ Dennis D. Russell, CPA, as
 Tax Special Advisor for the Trustee (the “Application”) filed by Simon E. Rodriguez, chapter 7
 trustee, (the “Trustee”) and the Court, being advised in the premises and finding good cause to
 grant the Application, hereby

        ORDERS that the Application is GRANTED. The Court authorizes the Trustee to employ
 Dennis Russell, under 11 U.S.C. § 327(a), as CPA and Special Advisor with such compensation
 for accounting and tax services to be paid as an administrative expense in such amounts as this
 Court may hereafter determine and allow.

          DATED this __ day of August, 2021.

                                            BY THE COURT:



                                            United States Bankruptcy Judge




 3537700.1
